Citation Nr: 0817744	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-00 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to September 10, 
2002, and to an evaluation in excess of 30 percent from that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The veteran had active service from February 1944 through 
April 1946, including combat service during World War II, and 
his decorations include the Purple Heart Medal.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran requested a Travel Board 
hearing.  The requested hearing was conducted before the 
undersigned in April 2008.
 
The veteran's motion for advancement of his appeal on the 
docket based on his advanced age has been granted.  38 C.F.R. 
§ 20.900(c) (2007).  Accordingly, the claim is advanced on 
the Board's docket.   


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
veteran's PTSD, with daily nightmares and intrusive memories, 
panic attacks, impairment of memory and attention, marital 
discord, and hypervigilance, and Global Assessment of 
Functioning scores primarily ranging from 40 to 50, has been 
productive of a disability picture that more nearly 
approximates that of serious social and occupational 
impairment but less than total occupational and social 
impairment.


CONCLUSION OF LAW

The service connected psychiatric disability is 70 percent 
disabling under the applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.130, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of any of the claims on appeal, 
the Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran was advised of all law and 
regulations pertaining to his claim for an increased 
evaluation for PTSD in a March 2002 statement of the case 
(SOC).  Thereafter, supplemental statements of the case were 
issued in December 2004, March 2005, June 2005, January 2006, 
and February 2007, prior to the final readjudication in 
January 2008.  It is clear the numerous communications of 
record that the veteran has been provided with all diagnostic 
criteria and regulations governing evaluation of his 
disorder.

Moreover, the veteran's very cogent letters, statements, and 
his April 2008 testimony before the Board demonstrate that he 
understood, i.e., he had actual knowledge, of what evidence 
was required to substantiate an increased evaluation, 
including on the basis of effects on his daily life.  The 
record establishes that the veteran has had a full and fair 
opportunity to participate in the development and 
adjudication of his claim.  To the extent that there was any 
defect in the timing or content of notice to the veteran, 
such defect has been cured.  

Duty to assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA outpatient treatment 
records from October 2003 to September 2004, from November 
2005 to January 2007, and from March 2007 to January 2008, 
among others.  The RO has obtained private clinical records 
identified by the veteran.  The veteran has submitted 
numerous statements on his own behalf, and has obtained 
statements from family members, friends, and other clinical 
providers.  As noted, the veteran testified before the Board 
in April 2008 before the undersigned.  

In addition, he was afforded several VA medical examinations, 
including in 2002, 2004, 2005, and in 2007.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Facts and analysis

The veteran asserts that his PTSD is much more disabling than 
currently evaluated, and asserts that it warrants at least a 
50 percent rating; his representative asserts that the 
disability most closely approximates the criteria for a 70 
percent evaluation.

Historically, the veteran was wounded in the left shoulder 
and knee during combat in November 1944.  Following his 
combat injury, the veteran manifested severe anxiety, 
inability to concentrate, a severe startle reaction, 
insomnia, and nightmares of battle, among other symptoms.  By 
a rating decision issued in May 1945, service connection was 
granted for a gunshot wound, perforating, right shoulder, and 
for a simple fracture, transverse process, seventh cervical 
vertebra.  Service connection for a psychoneurosis was also 
granted.  A 60 percent combined evaluation was initially 
assigned for those disabilities.  In 1956, the veteran's 
evaluation for anxiety reaction was reduced to 10 percent and 
his combined evaluation was reduced to 20 percent.  A 10 
percent evaluation for a psychiatric disorder remained in 
effect in September 2002, when the veteran submitted the 
claim underlying this appeal.

In a September 2002 statement, the representative who 
assisted the veteran to describe his stressors stated that 
the veteran's effort to describe the events of his world war 
to combat caused the veteran great anguish.  The 
representative stated that the veteran was not able to 
function normally, as to motor skills, for a period of time 
following the description of the stressors.  The 
representative indicated that great care should be exercised 
in asking the veteran to describe his stressors.

At the time of VA examination conducted in November 2002, the 
veteran reported nightmares three times a month, constant 
irritability, hypervigilance, increased startle response, 
self-isolation, and a sense of a foreshortened future.  He 
retired after 30 years of employment with the same company.  
He reported that he got along well with everyone at work.  
His marriage to his second wife was in its 38 year.  The 
veteran had never sought psychiatric care or any type of 
therapy in relation to his war experiences.  The veteran had 
good grooming and hygiene, normal psychomotor activity, full 
affect, and good eye contact.  The veteran's speech was 
normal in rate and cadence.  His thought process was logical 
and organized.  His judgment was good.  The veteran was not a 
danger to himself or others.  The examiner assigned a 
diagnosis of PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 80.

In a March 2003 opinion, RES, RN, stated that the veteran was 
unable to maintain community involvement and volunteer 
activities because of his psychiatric condition.  RES stated 
that the veteran's anxiety and depression had continued to 
worsen in recent years, and had caused him to retire early.  
She opined that the veteran's true emotional state had not 
been accurately evaluated.

VA outpatient treatment records dated in October 2003 and 
November 2003 reflect assessments that medication was 
assisting the veteran, who had become able to sleep longer 
when napping, but was still having very difficult nights.  
LFS, Ph.D., opined that the veteran was able to project an 
exterior of having some control and being friendly, 
internally he was having great pain and his level of overall 
functioning was "not good."  The veteran reported that he 
had been plagued by his memories of combat.  The veteran 
reported an increased level of reexperiencing combat and 
struggling with anxiety and depression.  These records do not 
reflect that any provider assigned a GAF score.

In November 2003, the veteran submitted a lengthy description 
of his combat experiences, which included being essentially 
left for dead after being wounded in combat.  After the 
veteran regained consciousness, he saw German soldiers 
bayonet and shoot bodies of dead and wounded American or 
allied soldiers.  The veteran reported that his great fear 
and anxiety that he would soon be shot as the German soldiers 
worked through the bodies of the dead and wounded, and that 
he was next to be killed, caused him to lose consciousness.  
When he regained consciousness, he was under treatment in a 
medical facility.  

On VA examination conducted in February 2004, the examiner 
assigned a GAF score of 60.  VA outpatient treatment records 
dated from December 2003 through September 2004 reflect that 
the veteran indicated medication had relieved some of his 
anxiety, but was causing gastrointestinal upset.  
Nevertheless he acknowledged continuing intrusive 
recollections of combat experiences and nightmares 
essentially daily.  Treatment notes dated in January 2005 
described the veteran as having fair grooming and hygiene, 
restricted affect, and subdued mood.  The veteran reported 
that his wife complained he was grumpy and irritable.  The 
providers noted that the veteran's symptoms of PTSD had 
caused marital discord.  An April 2005 treatment note 
reflects that the veteran's PTSD and dysthymia were described 
as moderately severe by the psychiatrist.  No GAF scores were 
assigned.

On VA examination conducted in November 2005, the veteran 
reported almost daily nightmares, inability to sleep more 
than two to five hours per night, inability to enjoy leisure 
activities, and auditory hallucinations during flashbacks.  
The veteran appeared anxious.  He reported panic attacks, 
depression, and irritability.  He reported feelings of 
worthlessness, and had occasional thoughts of suicide.  He 
was unable to tolerate most groups, crowds, or discussions 
with his peers because there was always talk of war which 
brought up his intrusive thoughts and flashbacks.  The 
veteran was unable to use medication to control his symptoms, 
as he experienced gastrointestinal upsets with all of the 
medications that had been prescribed for his PTSD.  The 
examiner noted that the veteran's symptoms had persisted for 
many years.  The examiner assigned a GAF score of 40.  

On VA examination conducted in November 2007, the veteran 
reported some decrease in nightmares, but he was having daily 
flashbacks.  He reported some guilt over his irritability 
with his wife.  His mood ranged from anxious to irritable.  
He reported suicidal thoughts no more than weekly, but had 
formed no plan.  He tended to lose his train of thought 
easily due to irritability.  He exhibited short-term and 
long-term memory loss.  He had to check a notebook to verify 
the date.  The examiner assigned a GAF score of 48. 

At his April 2008 hearing, the veteran testified that he 
retired earlier than he had planned to because he was unable 
to cope with the stresses of employment, even though his 
employer accommodated some of his problems, and he would leve 
work and go the nurse's office when he had a panic attack or 
his blood pressure went up.  After retirement, he attempted 
to volunteer and stay active in the community, but those 
situations caused panic attacks and stress.  While the 
veteran initially testified that he had gross impairment in 
his thought processes, on at least one occasion, he clarified 
that this was due to a stroke. He testified that he 
maintained relationships with his children usually speaking 
to them at least weekly by phone.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating psychiatric disabilities, the Board has adopted 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) (DMS-
IV).  That manual includes a Global Assessment of Functioning 
(GAF) scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The evidence in this case establishes that the veteran 
retired sooner than he wanted to because his PTSD symptoms 
became more prominent as he got older and he was having panic 
attacks and other symptoms at work.  The evidence further 
establishes that he was unable to participate in volunteer 
and community activities after his retirement because of his 
PTSD symptoms, even though he remained physically able to 
work and wanted to work.  This evidence demonstrates reduced 
productivity.  The evidence also establishes that he had 
panic attacks, and disturbances of mood, as shown by his 
anxiety.  The evidence clearly establishes that the veteran 
meet most, if not all, of the symptoms listed in the 
governing regulations for a 50 percent evaluation.  

The Board must, therefore, consider whether the veteran is 
entitled to an evaluation in excess of 50 percent.  A 70 
percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

Some examiners, although not all, have indicated that the 
veteran expressed suicidal ideation.  However, the examiners 
who did not note such symptoms, such as the examiner who 
assigned a GAF of 80 at the time of VA examination in 
November 2002, also failed to elicit symptoms such as panic 
attacks.  The evidence establishes that individuals who knew 
the veteran over a period of years have stated that the 
veteran had panic attacks for many years, including during 
and prior to 2002.  Therefore, the Board finds that 
examination reports which do not reflect that the veteran had 
suicidal ideation, disturbances of mood, and panic attacks 
are less persuasive and of less weight than later examination 
reports which showed such symptoms and in which lower GAF 
scores were assigned.  

More ever, several examiners assigned GAF scores of 50 or 
below, although other examiners assigned scores of 60 or 
higher.  As noted above, a GAF score of 51 denotes moderate 
symptoms, while a score of 41 to 50 denotes serious symptoms.  
The examiners who conducted the VA examinations in 2005 and 
2007 assigned scores of 40 and 48, reflecting an assessment 
that the veteran had serious symptoms.  Such severity of 
symptoms is consistent with a 70 percent evaluation.  

There is no evidence that the veteran displayed illogical, 
obscure, or irrelevant speech, except after an episode 
attributed to a stroke.  The veteran does not report 
obsessional rituals, but it is clear that he has an 
exaggerated startle reflex and hypervigilance.  The Board 
finds that the evidence as to whether the veteran meets the 
criteria for a 70 percent evaluation is essentially in 
equipoise, with some reports supporting a 70 percent 
evaluation and some reports unfavorable to a 70 percent 
evaluation.  When evidence is in equipoise, reasonable doubt 
is determined in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Therefore, with resolution of doubt in the veteran's favor, 
assignment of a 70 percent evaluation is warranted.  

The Board finds that this evaluation is appropriate for the 
entire evaluation period, because the evidence establishes 
that higher GAF scores assigned during the initial portion of 
the pendency of this appeal were based on evaluations of the 
veteran that were less full and complete than later 
examinations and evaluations.  In particular, the Board notes 
that the stated provided by RES, RN, in March 2003 describes 
almost the same symptomatology set forth by the examiner who 
conducted the 2005 VA examination and assigned a GAF of 40.  
The evidence establishes that RES had observed the veteran 
over many years.  Her statement as to his symptoms is more 
persuasive than the report of VA examination conducted in 
2002, which assigned a GAF score of 80.  As stated, the Board 
finds that a 70 percent evaluation may, with resolution of 
doubt in the veteran's favor, be assigned for the entire 
period of the claim.  

The Board must then consider whether the veteran is entitled 
to the next higher evaluation, a total schedular evaluation.   
A 100 percent schedular evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The evidence establishes that the veteran has auditory 
hallucinations, but these occur only during flashbacks.  
Since the veteran has frequent flashbacks, these auditory 
hallucinations may be considered persistent.  However, the 
veteran cannot be considered to have total social impairment, 
since he remains married to his wife after more than 40 years 
and maintains relationships with his children and 
grandchildren.  The veteran's testimony before the Board 
demonstrates that he is able to communicate verbally, is 
goal-directed, and is able to perform work-like tasks.  The 
veteran knows who he is and is not disoriented to time or 
place.  Although he has some impairment of memory due to his 
PTSD, his testimony establishes that he retains names of 
close relative and is able to recall and perform work-like 
tasks, although he has been retired for many years.  The 
veteran does not meet or approximate the criteria for a total 
schedular evaluation.  The evidence is not in equipoise, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a total evaluation.  

Finally, the Board finds that there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a total evaluation on an extra-schedular basis.  His PTSD 
is not productive of marked interference with his activities 
of daily living, and has not required hospitalization at any 
time during the more than 5 years of the pendency of this 
appeal.  There is no evidence that the regular schedular 
standards do not encompass the symptoms of his PTSD or that 
it is not practicable to rate his PTSD under these standards.  
In the absence of these factors, the criteria for submission 
for assignment of an extra-schedular rating are not met.  
Thus, the Board is not required to remand this claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an increased evaluation to 70 percent for 
the entire appeal period is granted for PTSD.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


